DETAILED ACTION

Response to Arguments

Applicant’s arguments, see pages 5-9, filed 02/05/2021, with respect to the rejection(s) of claim(s) 1-4 under USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of below cited office action because of the amendment made by applicant.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being un-patentable over Umeda (USPAP 2008/0295571), in view of Park (USPAP 2005/0286929)

Referring to claim 1, Umeda ‘571’ teaches a recording apparatus ([the inkjet printer may comprise an image forming unit 100, and an image reading unit 200, e.g., a scanner, such as a flat bed type scanner as shown in fig 1, see 0020]), comprising: a recording unit having a recorder that makes a record on a medium; and a scanner unit ([200 of fig 1 and 2]) having a reader that reads an original placed on an original table, ([0022] the image reading unit 200 may comprise a reading window formed by a platen comprising a transparent material]), the scanner unit (200 of fig 2) being disposed on a top of the recording unit (100 of fig 2), ([0022] the image reading unit 200 may comprise a reading window formed by a platen comprising a transparent material, such as glass or acrylic, and an image formed on a medium may be read by an image pickup element (not shown), such as a CCD or a CIS, positioned below the platen]);
However, Umeda ‘571’ doesn’t explicitly teach wherein the scanner unit is horizontally shifted between a first position at which the recording unit is used and a second position, which is a maintenance position of the recording unit, by maintaining its orientation in an up-down direction as it is shifted from the first position to the second position.
	Park, in the same area of image scanner (as shown in fig 3A and fig 7), teaches wherein the scanner unit (120 of fig 3A or 7) is horizontally shifted between a first position at which the recording unit (120 of fig 3A or 7),  is used and a second position, (see [0059 and 0040, an image sensor 124 is disposed in the scan unit 120 to move 
Therefore, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have modified the imaging device of Umeda ‘571’ by the teaching of Park ‘929’ for the purpose providing an image forming apparatus that can increase accessibility to internal part of the image scanner for Varity of reasons, such as jam recovery and maintenance.
(0059] Although FIG. 3A and 7 depicts components including the sliding unit 400 comprises a rail groove 410 formed at a lower portion of the scan unit 120, and a rail member 420 formed at an upper portion of the main body 140 to correspond to the rail groove 410, one skilled in the art would recognize that these separate components may be combined a variety of ways to achieve particular design objectives as claimed invention. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.

Referring to claim 2, Umeda ‘571’ teaches a recording apparatus ([the inkjet printer may comprise an image forming unit 100, and an image reading unit 200, e.g., a scanner, such as a flat bed type scanner as shown in fig 1, see 0020]), 

Referring to claim 3, Umeda ‘571’ teaches a recording apparatus ([the inkjet printer may comprise an image forming unit 100, and an image reading unit 200, e.g., a scanner, such as a flat bed type scanner as shown in fig 1, see 0020]), further comprising an arm having two ends, one of which is a first end swingably attached to the recording unit and another of which is a second end swingably attached to the scanner unit, wherein when the arm is swung, the scanner unit is horizontally moved and is shifted upward, (it is inherent to have a mechanism the recording and the reading unit attached, because see 0007-0008, the image reading unit is configured selectively move between a first position in which the image reading unit covers the supply port, and a second position in which the image reading unit is separated from the supply port]).

Referring to claim 4, Umeda ‘571’ teaches a recording apparatus ([the inkjet printer may comprise an image forming unit 100, and an image reading unit 200, e.g., a scanner, such as a flat bed type scanner as shown in fig 1, see 0020]), further comprising a position holder configured to make a switchover between a shiftable state in which the scanner unit is shiftable between the first position and the 

Referring to claim 5, Umeda ‘571’ teaches a recording apparatus ([the inkjet printer may comprise an image forming unit 100, and an image reading unit 200, e.g., a scanner, such as a flat bed type scanner as shown in fig 1, see 0020]), wherein the position holder has a resistor that produces a resistance during a switchover from the hold state to the shiftable state, ([it is inherent to have a mechanism the recording and the reading unit attached, because see 0007-0008, the image reading unit is configured selectively move between a first position in which the image reading unit covers the supply port, and a second position in which the image reading unit is separated from the supply port]).

Claims Objected to having Allowable Subject Matter

Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Examiner Notes: The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner.
Further, regarding to the cited prior arts in USC 892, of the office action, the cited prior art, teaches some aspects of the claimed subject matter. However, upon a careful determination the references are relevant to be cited, but are not as relevant as to use the cited prior arts against the application alone or in combination. The prior art made of record not relied upon is considered pertinent to applicant’s disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472.  The examiner can normally be reached on 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/NEGUSSIE WORKU/           Primary Examiner, Art Unit 2677